Citation Nr: 1012894	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
August 1998 to March 1999, while a member of the Army 
National Guard/Reserve, followed by a period of active duty 
(AD) in the Army from January 2003 to June 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the undersigned Veterans Law 
Judge at a February 2010 videoconference hearing conducted 
between the RO and the Board at VA Central Office.  A 
transcript of that hearing is contained in the claims file.  

The issues of entitlement to service connection for left and 
right knee disorders are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

The evidence is in approximate balance as to whether the 
Veteran's tinnitus developed during his period of active 
service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his tinnitus 
was incurred in service.  38 U.S.C.A.§§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the 
disposition herein as to the issue of service connection for 
tinnitus, there is no need for further discussion of notice 
or development.

II.  Claim for Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id. 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability which may reasonably be observed by 
laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

The Veteran contends that he developed bilateral tinnitus 
which he noticed upon his return from Iraq.  He attributes 
his tinnitus to noise exposure in service, including 
aircraft or helicopter engine noise to which he was exposed 
as a helicopter mechanic in service.  The DD Form 214 for 
his period of AD service from January 2003 to June 2004 
informs that the Veteran was a helicopter repair person in 
service.  The service treatment records do not reflect 
complaints or findings of tinnitus.  However, a military 
audiometry record dated in January 2001 during the Veteran's 
period of National Guard/Reserve membership noted that he 
was routinely noise-exposed in his military work.  

Upon a QTC examination afforded in May 2005, the Veteran 
reported that during his period of active duty he had to 
listen to helicopters running all the time, and that they 
flew over his tent at all hours of the day and night.  He 
also reported daily exposure to very loud mortar noise.  He 
then contended that his tinnitus began around May 2003.  He 
reported that this occurred even though he used hearing 
protection during his military work doing helicopter 
repairs.  He reported that he now had tinnitus five times 
per week, of two hours duration, in both ears.  While the 
examiner found no hearing loss pathology, the examiner did 
diagnose tinnitus.

The Board notes that the Veteran's contentions of onset of 
tinnitus are consistent with evidence of in-service 
occupational noise exposure, and other in-service noise 
exposure.  While his civilian employment as a metal worker, 
as noted upon that QTC examination, may also have exposed 
the Veteran to noise potentially causative of tinnitus, the 
evidence is at least in equipoise, meaning that it is at 
least as likely as not that the Veteran's tinnitus developed 
during his period of active duty service.  Accordingly, 
affording the Veteran the benefit of the doubt, the Board 
concludes that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran asserts that his bilateral knee disorders 
developed in service or were aggravated in service.  He 
denies having had any particular injury at any point in 
time, but rather contends that military work gradually 
caused or aggravated his bilateral knee disorders.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence 
showing (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, supra; 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the Government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).  The clear-and-unmistakable evidentiary 
standard applies to the burden to rebut the presumption, but 
this standard does not require the absence of conflicting 
evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 
2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner, 
370 F.3d at 1096.  The presumption of soundness, however, 
does not apply when a condition is a congenital or 
developmental defect, as service connection cannot be 
granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993) (noting the difference between defect and 
disease and further noting that service connection may be 
granted if the congenital or developmental condition is a 
disease).

Further, the presumption of soundness does not apply to the 
Veteran's period of ACDUTRA, because presumptive periods do 
not apply to periods of ACDUTRA.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991); Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995) (presumption of aggravation did not 
apply in the case of a claimant with only ACDUTRA and no 
service-connected disabilities)

In this case, no disorder of either knee was noted upon 
service entrance in January 2003.  Hence, the presumption of 
soundness may apply unless rebutted for any condition not a 
congenital or developmental defect.  38 U.S.C.A. § 1111; 
Wagner.

Accordingly, the Board is left with the question of whether 
service connection is warranted for disorders of one or both 
knees, based on whether the condition developed in service 
or increased in severity during service, or whether the 
condition existed prior to service but was aggravated in 
service.  

Service records reflect that the Veteran had a period of 
active duty for training (ACDUTRA) from August 1998 to March 
1999, followed by a period of Reserve membership prior to a 
period of active duty (AD) from January 2003 to June 2004.  
Treatment records inform of the presence of knee disability 
prior to the period of AD.  He was seen in February 1999 at 
Fort Eustis, Virginia, for complaints of bilateral knee 
strain of one month duration.  He was also seen in service 
in March 2003 for a prescription refill, for bilateral knee 
pain, for which the Veteran had an existing prescription of 
Vioxx from a civilian doctor.  In a May 2004 service record, 
the Veteran reported having occasional soreness in both 
knees.  

Upon a QTC Medical Services (QTC) examination in May 2005, 
the Veteran reported having stiffness and soreness in his 
knees for approximately four years, and asserted that he had 
noticed increased frequency and pain in his knees since his 
military service in Iraq.  The examiner provided no opinion 
as to the increased in frequency asserted.  May 2005 X-rays 
associated with the QTC examination provided an assessment 
of normal knees.  

A private physical therapy evaluation at Westside Physical 
Therapy in May 2006 was for complaints of bilateral knee 
pain since 1998, with gradual onset.  The Veteran said that 
work on military equipment while on his knees had made the 
condition worse.  The examiner found that the Veteran had 
fair alignment of the knees but mildly internally rotated 
hips and bilateral toe-in foot position.  The examiner found 
mild right patella alta and left grade 1-2 lateral tilt 
patella.  The Veteran was also noted to walk with bilateral 
foot supination, toe-in, and hip internal rotation, more so 
on the right.  Muscle length also reflected shortened 
quadriceps, hip flexors, hamstrings, and gastrocnemius.  The 
examiner effectively assessed bilateral chondromalacia 
secondary to bilateral patellofemoral syndrome.  
    
The physical therapist who conducted the May 2006 evaluation 
provided a letter in June 2006 noting that the Veteran has 
had difficulty with bilateral knee pain for several years, 
with tenderness in the patellar tendons bilaterally, but 
that he had had physical therapy for these conditions for 
only 21/2 weeks.  

Private X-rays of the knees in May 2006 were negative for 
bony abnormality or arthritic changes in each knee.  A 
private vascular flow study in June 2006 reflected possible 
early changes of patellar tendonitis bilaterally.  

The Veteran has reported private employment in metalwork, 
and an August 2006 private treatment record notes that he 
walks on concrete floors on the job.  His non-military 
employment during his period of Reserve membership is not 
reflected in the record.  The Veteran was trained in service 
as a helicopter mechanic, and performed that work in 
service.  He has contended that his work in service placed 
excess strain on his knees, but this may be the case for 
both his in-service and non-service work.  

A VA examination is in order to address questions of 
etiology of knee disabilities, including based on 
aggravation, as related to the Veteran's ACDUTRA and active 
service.  Because the QTC examiner failed to answer relevant 
questions of etiology, a new examination is required.  In 
light of the complex medical questions presented, including 
potentially as related to patella alta on the right and 
lateral tilt patella on the left, as reflected in the 
private May 2006 physical therapy evaluation, the Board 
believes that a specialist examination is in order to answer 
the medical etiology questions presented.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The Veteran should then be afforded an 
examination by a specialist in orthopedic 
disorders who has not previously evaluated him, 
to determine the nature and extent of current 
left and right knee disorders and their 
etiology as related to the Veteran's period of 
active duty for training (ACDUTRA) from August 
1998 to March 1999, and his period of active 
duty (AD) from January 2003 to June 2004.  The 
examiner should review the claims file, 
including any evidence obtained pursuant to 
this Remand.  The claims file must be made 
available to the examiner for review.  The 
examiner should conduct all special studies 
deemed necessary to render a diagnosis, and a 
complete rationale for any opinion expressed 
should be provided.  The examiner should 
provide responses to the following questions:

a.  What is the correct diagnosis of any 
current disorder of each knee?  In answering 
this question, the examiner should note 
relevant past evaluations including the 
prior QTC examination report in May 2005, 
May 2005 X-rays associated with the QTC 
examination, the private physical therapy 
evaluation at Westside Physical Therapy in 
May 2006, private X-rays of the knees in May 
2006, and a private vascular flow study in 
June 2006.  The examiner should also note 
any other relevant information or evidence, 
including the Veteran's self-reported 
history and current complaints.  

b.  For each disorder diagnosed for each 
knee, is it at least as likely as not (i.e., 
to at least a 50/50 degree of probability) 
that the disorder (1) arose in or as a 
result of the Veteran's period of ACDUTRA 
from August 1998 to March 1999, or as a 
result of his period of AD from January 2003 
to June 2004; or (2) pre-existed one (or 
both) of these two periods of service and 
was aggravated in one (or both) of these two 
periods of service; OR is any such a 
relationship to these the two periods of 
service unlikely (i.e., less than a 50/50 
probability)?  In answering these questions, 
the examiner must carefully review the in-
service and non-service medical records, 
including as noted in the body of this 
Remand, and consider the Veteran's 
activities and treatments in service and in 
civilian work during relevant time periods, 
asking the Veteran to provide information 
concerning relevant work and other 
activities not answered by records within 
the claims file.  

c.  Which disorders of each knee, if any, 
are congenital or developmental defects?  In 
answering this question, the examiner should 
note that "congenital or development 
defects" are not diseases or injuries within 
the meaning of applicable legislation.  
Rather, they are conditions which are 
present or develop regardless of the 
individual's environment or life experiences 
(not from an injury and not from a disease 
contracted).  In this regard, the examiner 
should specifically address the findings of 
right patella alta, left patella lateral 
tilt, toe in in standing position, internal 
hip rotation bilaterally, bilateral foot 
supination gait, and shortened lower 
extremity muscle lengths, all as found upon 
Westside Physical Therapy evaluation in May 
2006.  

d.  The examiner should also specifically 
address the findings of right patella alta, 
left patella lateral tilt, toe in in 
standing position, internal hip rotation 
bilaterally, bilateral foot supination gait, 
and shortened lower extremity muscle 
lengths, all as found upon Westside Physical 
Therapy evaluation in May 2006, with regard 
to any superimposing disease or injury on 
top of any pre-existing congenital or 
development defects.  The examiner should 
also address any disease or injury which may 
exist in each knee unrelated to any co-
existing congenital or developmental defect.  
Specifically, for each knee, did the Veteran 
have a disease or injury that clearly and 
unmistakably existed before his period of AD 
from January 2003 to June 2004?  Further, 
for each such disease or injury of each 
knee, is it more likely than not that it 
existed prior to the Veteran's period of 
ACDUTRA from August 1998 to March 1999?  
(The examiner should note that the differing 
evidentiary standards in these questions as 
between ACDUTRA and AD are dictated in the 
statutes and regulations.)  

e.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

f.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the pre- existing or underlying condition, 
as contrasted to temporary or intermittent 
flare-ups of symptoms which resolve with 
return to the baseline level of disability.

g.  If any question cannot be answered 
without resorting to pure speculation, the 
examiner must provide a complete explanation 
as to why such question cannot be answered.

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for disorders of 
the knees.  If any decision remains adverse to 
the veteran, provide him and his representative 
with an appropriate Supplemental Statement of 
the Case.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


